The Senate of Alabama
Capitol Building
Montgomery, Alabama
Gentlemen:
This acknowledges your request of June 14, 1967, for an advisory opinion as to the constitutionality of Senate Bill 214, which is a local bill.
Several years ago' the members of this Court felt constrained to take the position that “no more advisory opinions should be issued by the members of this Court when the only questions, constitutional or otherwise, involve purely local matters.” See Opinion of the Justices, 269 Ala. 127, 130, 111 So.2d 605, 608.
We followed that policy on June 7, 1967, in respect to a request of the House of Representatives in regard to a local bill affecting Marion County.
We hope that the distinguished members of the Senate understand that this policy was adopted and has been followed in order that the members of this Court can devote themselves, to the preparation of ■ opinions in the large number of cases which come here by appeal and to answering requests for advisory opinions concerning proposed legislation of statewide application.
With due respect we' must decline to answer your inquiry. ' • '
Respectfully submitted,
J. ED LIVINGSTON Chief Justice
THOMAS S. LAWSON
ROBERT T. SIMPSON
JOHN L. GOODWYN
PELHAM J. MERRILL
JAMES S. COLEMAN, Jr
ROBERT B. HARWOOD Justices